DETAILED ACTION
Status of the Application 
Claims 1-20 are pending in the instant application.  Claims 1-3, 7, 9, 11, 12, 13, 17 and 19 are currently amended.  No new claims have been added.  
This is a Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No information disclosure statement (IDS) has been filed.  Applicant is reminded of their duty to disclose information that is material to the patentability of the instant application.

Claim Interpretation
The method claims follow the ion transfer cells closely.  To explain, there are no process claims that describe in depth how the ion transfer cell(s) are made or in depth how the ion transfer cell(s) are used.  If future amendments to the method claims involve more substantive processing steps, at that time, a restriction between the product claims and the method claims may be necessary.  

Claim Objections
The objection to the claims is withdrawn in response to the Amendments filed on April 29, 2022.  

Claim Rejections - 35 USC § 112
The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to the Amendments filed on October 22, 2015.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 11-15 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Loretz et al. (US 2018/0277868).
Regarding claim 1, Loretz et al. teaches an ion transfer cell comprising: 
a first side and a second side separated by an ion-permeable membrane, wherein one of the first side and the second side is an anode (para. [0025]; Fig. 1), and wherein the other one of the first side and the second side is a cathode (para. [0025]; Fig.1);
a first flow channel on the first side, wherein the first flow channel comprises a first liquid electrolyte slurry (the Examiner is interpreting the area of the electrode through which the electrolyte flows to comprise a first liquid electrolyte slurry; Fig. 1), wherein the first liquid electrolyte slurry comprises first particles (para. [0025]; each electrode of the flow battery is formed from a suitable conductive material, such as a metal, carbon, graphite, and the like), wherein the first particles are fully capable of being configured to accept or deploy at least one electron-ion pair (para. [0025]);
a first electrode in the first flow channel (Fig. 1), wherein the first electrode is in contact with the ion-permeable membrane (one of ordinary skill in the art can appreciate that the first electrode is in both electrical and ion contact with the ion-permeable membrane; Fig. 1), wherein the first electrode is fully capable of being configured to be coupled to an electrical load or to an electrical power source (this configuration is necessary in order for the flow battery to function as intended), 
wherein the first liquid electrolyte slurry is configured to flow through the first flow channel in one of two opposite directions (up and down are two opposite directions, Fig. 1 shows the electrolyte flowing in an upward direction) in contact with the first electrode (Fig. 1),
wherein the first particles are configured to be magnetically susceptible (para. [0071]; one of ordinary skill in the art can appreciate that the first particles may be made from iron (Fe) and nickel (Ni), both of which are magnetic and, therefore, magnetically susceptible), 
wherein the first particles are configured to contact the first electrode based at least in part on the first electrode being configured to generate an attractive magnetic field, wherein the attractive magnetic field is being generated based at least in part on a current flowing through the first electrode (Because the battery system of Loretz et al. has a substantially similar structure as the claimed invention and because the first particles are configured to be magnetically susceptible, the first particles are fully capable of being configured to contact the first electrode based at least in part on the first electrode being configured to generate an attractive magnetic field, wherein the attractive magnetic field is being generated based at least in part on a current flowing through the first electrode.);
wherein the first particles are configured to, based at least in part on the first particles contacting the first electrode:
accept or deploy at least one electron that is configured to be conducted by the first electrode (one of ordinary skill in the art can appreciate this happens during battery operation, i.e. during battery charge and discharge), and 
accept or deploy at least one ion that is configured to flow through the first electrode and the ion permeable membrane (one of ordinary skill in the art can appreciate this happens during battery operation, i.e. during battery charge and discharge).
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
Regarding claim 2, Loretz et al. teaches an ion transfer cell further comprising:
a second flow channel on the second side, wherein the second flow channel comprises a second liquid electrolyte slurry (the Examiner is interpreting the area of the electrode through which the electrolyte flows to comprise a second liquid electrolyte slurry; Fig. 1), wherein the second liquid electrolyte slurry comprises second particles (para. [0025]; each electrode of the flow battery is formed from a suitable conductive material, such as a metal, carbon, graphite, and the like), wherein the second particles are fully capable of being configured to accept or deploy at least one electron-ion pair (para. [0025]);
a second electrode in the second flow channel (Fig. 1), wherein the second electrode is in contact with the ion-permeable membrane (one of ordinary skill in the art can appreciate that the second electrode is in both electrical and ion contact with the ion-permeable membrane; Fig. 1), wherein the second electrode is fully capable of being configured to be coupled to an electrical load or to an electrical power source (this configuration is necessary in order for the flow battery to function as intended), 
wherein the second liquid electrolyte slurry is configured to flow through the second flow channel in one of two opposite directions (up and down are two opposite directions, Fig. 1 shows the electrolyte flowing in an upward direction) in contact with the second electrode (Fig. 1),
wherein the second particles are configured to be magnetically susceptible (para. [0071]; one of ordinary skill in the art can appreciate that the second particles may be made from iron (Fe) and nickel (Ni), both of which are magnetic and, therefore, magnetically susceptible), 
wherein the second particles are configured to contact the second electrode based at least in part on the second electrode being configured to generate an attractive magnetic field, wherein the attractive magnetic field is being generated based at least in part on a current flowing through the second electrode (Because the battery system of Loretz et al. has a substantially similar structure as the claimed invention and because the second particles are configured to be magnetically susceptible, the second particles are fully capable of being configured to contact the second electrode based at least in part on the second electrode being configured to generate an attractive magnetic field, wherein the attractive magnetic field is being generated based at least in part on a current flowing through the second electrode.);
wherein the second particles are configured to, based at least in part on the second particles contacting the second electrode:
accept or deploy at least one electron that is configured to be conducted by the second electrode (one of ordinary skill in the art can appreciate this happens during battery operation, i.e. during battery charge and discharge), and 
accept or deploy at least one ion that is configured to flow through the second electrode and the ion permeable membrane (one of ordinary skill in the art can appreciate this happens during battery operation, i.e. during battery charge and discharge).
Regarding claim 3, because claim 3 comprises all of the structural limitations of claim 2, the first electrode and the second electrode of Loretz et al. are fully capable of being configured to facilitate a flow of ions through the first electrode and through the second electrode to and from the first particles and the second particles and the ion-permeable membrane.
Regarding claim 4, because claim 4 comprises all of the structural limitations of claim 2, the first particles and the second particles of Loretz et al. are fully capable of being configured to accept or deploy at least one electron-ion pair and the first electrode and the second electrode being configured to be coupled to an electrical load or to an electrical power source is based at least in part on whether energy is being recovered or stored.
Regarding claim 5, Loretz et al. teaches an ion transfer cell wherein a first electrical connection to the first electrode and a second electrical connection to the second electrode are located on opposite sides and opposite ends of the first flow channel and the second flow channel (para. [0090] teaches that the cells may be connected in series.  One of ordinary skill in the art can appreciate that when the cells are connected in series that a first electrical connection to the first electrode and a second electrical connection to the second electrode are located on opposite sides and opposite ends of the first flow channel and the second flow channel).  
Regarding claim 8, Loretz et al. teaches an ion transfer cell wherein one of the first electrode and first flow channel and the second electrode and second flow channel is an anode electrode and anode flow channel and the other one is a cathode electrode and cathode flow channel (para. [0025]; Fig. 1).  
Regarding claim 11, Loretz et al. teaches a method comprising: 
causing a first liquid electrolyte slurry that is configured to flow through a first flow channel in one of two opposite directions (up and down are two opposite directions, Fig. 1 shows the electrolyte flowing in an upward direction) in contact with a first electrode (Fig. 1),
a first side and a second side separated by an ion-permeable membrane, wherein one of the first side and the second side is an anode (para. [0025]; Fig. 1), and wherein the other one of the first side and the second side is a cathode (para. [0025]; Fig.1);
wherein the first side comprises the first flow channel (Fig. 1), wherein the first liquid electrolyte slurry (the Examiner is interpreting the area of the electrode through which the electrolyte flows to comprise a first liquid electrolyte slurry; Fig. 1) comprises first particles (para. [0025]; each electrode of the flow battery is formed from a suitable conductive material, such as a metal, carbon, graphite, and the like), wherein the first particles are fully capable of being configured to accept or deploy at least one electron-ion pair (para. [0025]);
wherein the first electrode is fully capable of being configured to be coupled to an electrical load or to an electrical power source (this configuration is necessary in order for the flow battery to function as intended), wherein the first electrode is in contact with the ion-permeable membrane (one of ordinary skill in the art can appreciate that the first electrode is in both electrical and ion contact with the ion-permeable membrane; Fig. 1),
wherein the first particles are configured to be magnetically susceptible (para. [0071]; one of ordinary skill in the art can appreciate that the first particles may be made from iron (Fe) and nickel (Ni), both of which are magnetic and, therefore, magnetically susceptible), 
wherein the first particles are configured to contact the first electrode based at least in part on the first electrode being configured to generate an attractive magnetic field, wherein the attractive magnetic field is being generated based at least in part on a current flowing through the first electrode (Because the battery system of Loretz et al. has a substantially similar structure as the claimed invention and because the first particles are configured to be magnetically susceptible, the first particles are fully capable of being configured to contact the first electrode based at least in part on the first electrode being configured to generate an attractive magnetic field, wherein the attractive magnetic field is being generated based at least in part on a current flowing through the first electrode.);
wherein the first particles are configured to, based at least in part on the first particles contacting the first electrode:
accept or deploy at least one electron that is configured to be conducted by the first electrode (one of ordinary skill in the art can appreciate this happens during battery operation, i.e. during battery charge and discharge), and 
accept or deploy at least one ion that is configured to flow through the first electrode and the ion permeable membrane (one of ordinary skill in the art can appreciate this happens during battery operation, i.e. during battery charge and discharge).
Regarding claim 12, Loretz et al. teaches a method comprising: 
causing a second liquid electrolyte slurry that is configured to flow through a second flow channel in one of two opposite directions (up and down are two opposite directions, Fig. 1 shows the electrolyte flowing in an upward direction) in contact with a second electrode (Fig. 1),
a first side and a second side separated by an ion-permeable membrane, wherein one of the first side and the second side is an anode (para. [0025]; Fig. 1), and wherein the other one of the first side and the second side is a cathode (para. [0025]; Fig.1);
wherein the second side comprises the second flow channel (Fig. 1), wherein the second liquid electrolyte slurry (the Examiner is interpreting the area of the electrode through which the electrolyte flows to comprise a second liquid electrolyte slurry; Fig. 1) comprises second particles (para. [0025]; each electrode of the flow battery is formed from a suitable conductive material, such as a metal, carbon, graphite, and the like), wherein the first particles are fully capable of being configured to accept or deploy at least one electron-ion pair (para. [0025]);
wherein the second electrode is fully capable of being configured to be coupled to an electrical load or to an electrical power source (this configuration is necessary in order for the flow battery to function as intended), wherein the second electrode is in contact with the ion-permeable membrane (one of ordinary skill in the art can appreciate that the second electrode is in both electrical and ion contact with the ion-permeable membrane; Fig. 1),
wherein the second particles are configured to be magnetically susceptible (para. [0071]; one of ordinary skill in the art can appreciate that the second particles may be made from iron (Fe) and nickel (Ni), both of which are magnetic and, therefore, magnetically susceptible), 
wherein the second particles are configured to contact the second electrode based at least in part on the second electrode being configured to generate an attractive magnetic field, wherein the attractive magnetic field is being generated based at least in part on a current flowing through the second electrode (Because the battery system of Loretz et al. has a substantially similar structure as the claimed invention and because the second particles are configured to be magnetically susceptible, the second particles are fully capable of being configured to contact the second electrode based at least in part on the second electrode being configured to generate an attractive magnetic field, wherein the attractive magnetic field is being generated based at least in part on a current flowing through the second electrode.);
wherein the second particles are configured to, based at least in part on the first particles contacting the second electrode:
accept or deploy at least one electron that is configured to be conducted by the second electrode (one of ordinary skill in the art can appreciate this happens during battery operation, i.e. during battery charge and discharge), and 
accept or deploy at least one ion that is configured to flow through the second electrode and the ion permeable membrane (one of ordinary skill in the art can appreciate this happens during battery operation, i.e. during battery charge and discharge).
Regarding claim 13, Because claim 13 comprises all of the structural limitations of claim 12, the first electrode and the second electrode of Loretz et al. are fully capable of being configured to facilitate a flow of ions through the first electrode and through the second electrode to and from the first particles and the second particles and the ion-permeable membrane.
Regarding claim 14, because claim 4 comprises all of the structural limitations of claim 2, the first particles and the second particles of Loretz et al. are fully capable of being configured to accept or deploy at least one electron-ion pair and the first electrode and the second electrode being configured to be coupled to an electrical load or to an electrical power source is based at least in part on whether energy is being recovered or stored.
Regarding claim 15, Loretz et al. teaches a method wherein a first electrical connection to the first electrode and a second electrical connection to the second electrode are located on opposite sides and opposite ends of the first flow channel and the second flow channel (para. [0090] teaches that the cells may be connected in series.  One of ordinary skill in the art can appreciate that when the cells are connected in series that a first electrical connection to the first electrode and a second electrical connection to the second electrode are located on opposite sides and opposite ends of the first flow channel and the second flow channel).  
Regarding claim 18, Loretz et al. teaches a method wherein one of the first electrode and first flow channel and the second electrode and second flow channel is an anode electrode and anode flow channel and the other one is a cathode electrode and cathode flow channel (para. [0025]; Fig. 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Loretz et al. as applied to claim 2 above, and further in view of Dahl (US 4,565,748).
Regarding claim 6, Loretz et al. is silent regarding an ion transfer cell comprising one or more magnetic pump conductors placed in the vicinity of the first channel and the second channel, wherein the magnetic pump conductors are configured to generate a magnetic field wave in the first channel and the second channel, and wherein the first particles and the second particles are configured to move through the first channel and the second channel based at least in part on the magnetic field wave.  However, Dahl teaches that it is known in the art for an electrochemical cell to comprise one or more magnetic pump conductors (corresponds to magnetic pump assembly) wherein the magnetic pump conductors are configured to generate a magnetic field wave (Abstract).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ion transfer cell of Loretz et al. by incorporating one or more magnetic pump conductors wherein the magnetic pump conductors are configured to generate a magnetic field wave as taught by Dahl, the one or more magnetic pump conductors being placed in the vicinity of the first channel and the second channel the magnetic field wave being generated in the first channel and the second channel wherein the first particles and the second particles are configured to move through the first channel and the second channel based at least in part on the magnetic field wave when doing so improves electrolyte circulation (Dahl, col. 1, lines 13-14).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Loretz et al. as applied to claim 2 above, and further in view of De Breucker et al. (US 2018/0364311).
Regarding claim 7, Loretz et al. teaches an ion transfer cell comprising a controller, an operation management system, that sets the operation of various valves, pumps, circulation loops, and the like (para. [0091]).  Loretz et al. is silent regarding an ion transfer cell comprising a power controller configured to pulse the current through the first electrode and the second electrode, wherein the first particles and the second particles are configured to either be attracted to the first electrode and the second electrode or flow through the first channel and the second channel based at least in part on the state of the current pulse.  However, De Breucker et al. teaches that it is known in the art for an electrochemical cell to comprise a power controller (claim 27).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ion transfer cell of Loretz et al. by incorporating a power controller fully capable of being configured to pulse the current as taught by De Breucker et al. through the first electrode and the second electrode when doing so makes it possible to measure and to control the characteristics of the electrochemical cell (De Breucker et al., para. [0001]).  As a result of the instant modification (the structure of the instant invention and the invention of modified Loretz et al. being the same), the first particles and the second particles of modified Loretz et al. are fully capable of being configured to either be attracted to the first electrode and the second electrode or flow through the first channel and the second channel based at least in part on the state of the current pulse.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Loretz et al. (US 2018/0277868).
Regarding claim 9, Loretz et al. teaches an ion transfer cell with a first pump 60 and a second pump 60’ that affect transport of first electrolyte solution 30 and second electrolyte solution 40 to the electrochemical cell (para. [0026]).  Loretz et al. also teaches that it is known in the art to have pumps (not shown) can also be used to affect transport of the first and second electrolyte solutions 30 and 40 from the electrochemical cell back to tanks 50 and 50' (para. [0026]).  Loretz et al. is silent regarding an ion transfer cell wherein comprising a first bidirectional pump and a second bidirectional pump configured to pump the first liquid electrolyte slurry and the second liquid electrolyte slurry selectively in one of two opposite directions through the first flow channel and the second flow channel based at least in part on whether energy is being stored or recovered.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pumps of Loretz et al. by incorporating a first bidirectional pump and a second bidirectional pump configured to pump the first liquid electrolyte slurry and the second liquid electrolyte slurry selectively in one of two opposite directions through the first flow channel and the second flow channel based at least in part on whether energy is being stored or recovered in order to save space within the battery system.  It has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993)(MPEP 2144.04 (V-B)).
Regarding claim 10, Loretz et al. is silent regarding an ion transfer cell further comprising at least two first tanks and at least two second tanks for storing the first liquid electrolyte slurry and the second liquid electrolyte slurry in each of the two directions.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first tank and the second tank of Loretz et al. to incorporate a second tank for storing the first liquid electrode slurry and a second tank for storing the second liquid electrolyte slurry in each of the two directions because the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Loretz et al. as applied to claim 12 above, and further in view of Dahl (US 4,565,748).
Regarding claim 16, Loretz et al. is silent regarding a method comprising one or more magnetic pump conductors placed in the vicinity of the first channel and the second channel, wherein the magnetic pump conductors are configured to generate a magnetic field wave in the first channel and the second channel, and wherein the first particles and the second particles are configured to move through the first channel and the second channel based at least in part on the magnetic field wave.  However, Dahl teaches that it is known in the art for an electrochemical cell to comprise one or more magnetic pump conductors (corresponds to magnetic pump assembly) wherein the magnetic pump conductors are configured to generate a magnetic field wave (Abstract).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ion transfer cell of Loretz et al. by incorporating one or more magnetic pump conductors wherein the magnetic pump conductors are configured to generate a magnetic field wave as taught by Dahl, the one or more magnetic pump conductors being placed in the vicinity of the first channel and the second channel the magnetic field wave being generated in the first channel and the second channel wherein the first particles and the second particles are configured to move through the first channel and the second channel based at least in part on the magnetic field wave when doing so improves electrolyte circulation (Dahl, col. 1, lines 13-14).
  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Loretz et al. as applied to claim 12 above, and further in view of De Breucker et al. (US 2018/0364311).
Regarding claim 17, Loretz et al. teaches a method comprising causing a controller, an operation management system, that sets the operation of various valves, pumps, circulation loops, and the like (para. [0091]).  Loretz et al. is silent regarding a method comprising causing a power controller to pulse the current through the first electrode and the second electrode, wherein the first particles and the second particles are configured to either be attracted to the first electrode and the second electrode or flow through the first channel and the second channel based at least in part on the state of the current pulse.  However, De Breucker et al. teaches that it is known in the art for an electrochemical cell to comprise a power controller (claim 27).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Loretz et al. by incorporating a power controller fully capable of being programmed to pulse the current as taught by De Breucker et al. through the first electrode and the second electrode when doing so makes it possible to measure and to control the characteristics of the electrochemical cell (De Breucker et al., para. [0001]).  As a result of the instant modification (the structure of the instant invention and the invention of modified Loretz et al. being the same), the first particles and the second particles of modified Loretz et al. are fully capable of being configured to either be attracted to the first electrode and the second electrode or flow through the first channel and the second channel based at least in part on the state of the current pulse.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Loretz et al. (US 2018/0277868).
Regarding claim 19, Loretz et al. teaches a method causing a first pump 60 and a second pump 60’ that affect transport of first electrolyte solution 30 and second electrolyte solution 40 to the electrochemical cell (para. [0026]).  Loretz et al. also teaches that it is known in the art to have pumps (not shown) can also be used to affect transport of the first and second electrolyte solutions 30 and 40 from the electrochemical cell back to tanks 50 and 50' (para. [0026]).  Loretz et al. is silent regarding a method wherein comprising causing a first bidirectional pump and a second bidirectional pump configured to pump the first liquid electrolyte slurry and the second liquid electrolyte slurry selectively in one of two opposite directions through the first flow channel and the second flow channel based at least in part on whether energy is being stored or recovered.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pumps of Loretz et al. by incorporating a first bidirectional pump and a second bidirectional pump to pump the first liquid electrolyte slurry and the second liquid electrolyte slurry selectively in one of two opposite directions through the first flow channel and the second flow channel based at least in part on whether energy is being stored or recovered in order to save space within the battery system.  It has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993)(MPEP 2144.04 (V-B)).
Regarding claim 20, Loretz et al. is silent regarding a method comprising causing at least two first tanks and at least two second tanks for storing the first liquid electrolyte slurry and the second liquid electrolyte slurry in each of the two directions.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first tank and the second tank of Loretz et al. to incorporate a second tank for storing the first liquid electrode slurry and a second tank for storing the second liquid electrolyte slurry in each of the two directions because the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive.
Applicants argue:  The applicant amended independent claims 1 and 11 by introducing the limitation “wherein the first electrode is in contact with the ion-permeable membrane” respectively from claims 3 and 13.  Equivalent limitations were also introduced to claims 2 and 12.  As currently amended, independent claims 1 and 11 require that the “the first electrode is in contact with the ion-permeable membrane”.  Loretz, on the other hand, appears to disclose both electrodes on the opposite side of the flow channels from the separator.  As such, the applicant believes that the amended independent claims 1 and 11 are not anticipated by Loretz and are now in condition of allowance.  As all other dependent claims are dependent either from claim 1 or claim 11, the applicant believes that all other claims are also not anticipated by Loretz and thus are also in condition of allowance.
It is the Office’s position that the arguments of record are based on the claims as amended. The amended claims have been addressed in the rejections provided above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724